Citation Nr: 1111705	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-32 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to March 1961.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.                 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2009.  A copy of the transcript of that hearing is of record.  

This case was remanded by the Board in December 2009.  For the reasons explained below, it is again necessary to return this case to the RO for further development.  This appeal is remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.   


REMAND

In this case, the Veteran maintains that while he was in the military, he experienced numerous facial traumas.  Specifically, he notes that he hit his face on the ground while he was tackled during a football game.  The Veteran also reports that he was struck in the face during numerous fights, and, in one instance, received a blow to the face from a hammer during a fight.  He also alleges that he developed abscesses of his top front teeth as a result of trauma from a fight.  The Veteran indicates that the abscesses required several weeks of treatment in 1959 or 1960, while he was stationed at Ramey Air Force Base (AFB).  It is the Veteran's contention that he currently has a dental disorder(s) that is related to his in-service facial traumas and abscesses.        

According to the National Personnel Records Center (NPRC), the Veteran's service treatment records are not available and were presumably destroyed in the 1973 fire at the NPRC.  The only service treatment records that are associated with the Veteran's claims file are a copy of the Veteran's separation physical examination on Standard Form (SF) 88, dated in February 1961, and treatment records from the Ramey AFB hospital.  A review of the SF-88 shows that the dental section of the form is completed with comments of a Class II, Type 3 examination.  The findings, as recorded in block 44, show restorable teeth for # 9 and #32, and a missing tooth at #19.  In addition, block 73 of the SF-88 contains comments from the examiner that appear to be responses to conditions listed by the Veteran.  In regard to dental issues, the examiner noted that "severe tooth trouble" referred to routine dental care.  The treatment records from the Ramey AFB show that the Veteran was hospitalized for a three-day period from late November to early December 1960.  While he was hospitalized, he was treated for acute gastroenteritis and common cold.        

In December 2009, the Board remanded this case.  According to the Board, when the Veteran initially filed his claim, he stated that he wanted treatment for caps on his teeth.  He testified at his March 2009 Travel Board hearing that he had his teeth pulled in order to get a "full plate" rather than continue with a partial.  In light of the Veteran's testimony, the Board stated that it was not possible to assess the Veteran's dental status without an examination.  Thus, upon remand, the RO was requested to arrange for the Veteran to undergo a VA dental examination to determine the nature, extent and etiology of all current dental conditions, if any.  The examiner was directed to include a detailed description of any currently present dental condition, to include designation of the precise teeth involved.  With respect to each currently present dental condition, the examiner was directed to identify any treatment which was reasonably necessary for the correction of the condition.  With respect to each dental condition identified, the examiner was further requested to provide an opinion as to whether it was at least as likely as not that such dental condition was caused by trauma in service.

In June 2010, the Veteran underwent a VA dental examination.  At that time, the examiner noted that according to the Veteran, he had lost several teeth due to abscesses that developed after being hit in the face on several occasions during service.  Following a review of the claims file and a dental examination, the examiner opined that the Veteran's loss of teeth was not caused by or a result of in-service trauma.  The examiner noted that the evidence of record was negative for any evidence showing that the Veteran had sustained in-service trauma to the face with subsequent dental treatment for such trauma.      

Upon a review of the June 2010 VA dental examination report, the Board finds that the examiner did not fully comply with the December 2009 remand directives.  Specifically, although the examiner noted that according to the Veteran, he had loss of teeth, the examiner did not specifically state whether the Veteran did, in fact, have any loss of teeth.  In addition, if the Veteran did actually have loss of teeth, the examiner was supposed to designate the precise teeth involved.  The examiner was also supposed to identify any treatment which was reasonably necessary for the correction of the loss of teeth.  Given that the examiner did not address the aforementioned pertinent questions, it is the Board's determination that the RO has not complied with the instructions from the December 2009 remand.  The Court of Appeals for Veterans' Claims (Court) Court has stated that compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also notes that although there is no evidence showing that the Veteran experienced facial traumas while he was in the military, including hitting his face on the ground while being tackled, being struck in the face during fights, and, receiving a blow to the face from a hammer during a fight, the Board observes that the Veteran is competent as a layperson to report that on which he has personal knowledge, which would include the claimed facial traumas and developing abscesses on his top front teeth.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the Board will accept as true that during service, the Veteran received treatment for abscesses of his top front teeth as a result of trauma from a fight.

In the December 2009 remand, the Board stated that the evidence of record included a VA Form 10-7131, Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action, dated in May 2006.  It appeared it was originated by the VA Medical Center (VAMC) in Gainesville, Florida.  The form was a request to the RO for a dental rating and it was annotated that a dental rating was attached in July 2006.  However, there was no indication in the claims folder of any action taken by the Gainesville VAMC in regard to the Veteran's claim for dental treatment.  In this regard, the Board stated that the RO had not complied with the pertinent provisions of M21-1R in how claims for dental treatment were to be processed.  See M21-1R, Part III, Subpart v., 7.C., pertaining to the processing of dental claims.  The governing provisions required that claims for treatment be referred to a Veterans Health Administration (VHA) facility for processing.  The provisions further allowed that the eligibility decision be issued from that facility in cases involving treatment.  Thus, the RO was to contact the Gainesville VAMC and request that they provide any information they had in regard to the Veteran's claim for treatment, including correspondence with the Veteran, any pertinent treatment/examination records, a VA Form 10-P-10, Application for Hospital Treatment or Domiciliary Care that the Veteran may have submitted, and any decision made regarding the Veteran's eligibility for treatment.

Following the remand, the RO received outpatient treatment records from the Gainesville VAMC, dated from May 2006 to January 2010.  However, there is no evidence of record showing that the RO tried to obtain any administrative or dental records for the Veteran, including any correspondence related to the claim for dental treatment and any decisions made by the Medical Administrative Service in that regard.  Thus, it is the Board's determination that the RO did not comply with the instructions from the December 2009 remand.  See Stegall, supra.       

Lastly, pursuant to the December 2009 remand, the RO was supposed to review the claims folder and ensure that all notice required under the Veterans Claims Assistance Act of 2000 (VCAA) be provided to the Veteran.  Specifically, the Veteran was to be notified as to how to establish entitlement to dental treatment.  In February 2010, the RO sent the Veteran a VCAA notification letter that was pertinent to a claim of entitlement to service connection for a dental disorder.  However, the letter did not specifically notify the Veteran as to how to establish entitlement to dental treatment.  [Emphasis added.]  Therefore, it is the Board's determination that the RO did not comply with the instructions from the December 2009 remand.  See Stegall, supra.        

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder and ensure that all notification and development action for a dental treatment claim, as required by 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010), are fully complied with and satisfied, to specifically include notifying the Veteran as to how to establish entitlement to dental treatment.   

2.  The RO must contact the VAMC in Gainesville and obtain any administrative and dental records for the Veteran.  This would include any correspondence related to the claim for dental treatment and any decisions made by the Medical Administrative Service in that regard.

3.  The RO should arrange for the Veteran to undergo a VA dental examination to determine the nature, extent and etiology of all current dental conditions, if any.  The claims folder and copy of this remand must be made available to the examiner and review of the same must be noted in the examination report.

Following the dental examination, the examiner should include a detailed description of any currently present dental condition, to include designation of the precise teeth involved.  Specifically, the examiner should report whether the Veteran has any loss of teeth, and if so, designate the precise teeth involved.        

With respect to each currently present dental condition, to include the loss of any teeth, if found, the examiner should also identify any treatment which is reasonably necessary for the correction of the condition. 

With respect to each dental condition identified, to include the loss of teeth, if found, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such dental condition was caused by trauma in service.  The examiner is to accept as true that the Veteran received numerous facial traumas during service, including hitting his face on the ground while being tackled, being struck in the face during fights, and, receiving a blow to the face from a hammer during a fight.  The examiner should also accept as true that the Veteran received treatment during service for abscesses of his top front teeth as a result of trauma from a fight.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

If no dental disability is found, or no link to military service is found, such findings and conclusions must be affirmatively stated.  The rationale for the examiner's opinions must be set forth in detail.

4.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).








_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


